Title: From Thomas Jefferson to Madame de Corny, 18 October 1787
From: Jefferson, Thomas
To: Ethis de Corny, Ann Mangeot (Mme Ethis de Corny)



Paris Oct. 18. 1787.

I have now the honor, Madam, to send you the Memoire of M. de Calonne. Do not injure yourself by hurrying it’s perusal. Only, when you shall have read it at your ease, be so good as to send it back, that it may be returned to the Duke of Dorset. You will read it with pleasure. It has carried comfort to my heart, because it must do the same to the king and the nation. Tho’ it does not prove M. de Calonne to be more innocent than his predecessors, it shews him not to have been that exaggerated scoundrel which the calculations and the clamours of the public have supposed. It shews that the public treasures have not been so inconceivably squandered as the parliaments of Grenoble Thoulouse &c. had affirmed. In fine, it shews  him less wicked, and France less badly governed, than I had feared.—In examining my little collection of books to see what it could furnish you on the subject of Poland, I find a small peice which may serve as a supplement to the history I had sent you. It contains a mixture of history and politics which I think you will like.
How do you do this morning? I have feared you exerted and exposed yourself too much yesterday. I ask you the question, tho I shall not await it’s answer. The sky is clearing, and I shall away to my hermitage. God bless you, my dear Madam, now and always. Adieu.

Th: J.

